Order, Supreme Court, New York County (Paula J. Oman-sky, J.), entered January 24, 1996, which, inter alia, denied the application of defendant net-lessee Merrie Christie Refreshments, Inc. and defendant-subtenant Yogurt-Nut Inc., for a Yellowstone injunction, unanimously reversed, on the law and the facts, with costs, and the Yellowstone injunction granted.
The IAS Court’s determination regarding the validity of the assignment of the net lease was premature. Although the receiver never consented to such assignment because of Merrie Christie’s failure to pay pre-existing rent arrears in full, it appears that, prior to the application for the Yellowstone injunction, the assignment of the net lease to Merrie Christie was never challenged by the receiver, who accepted rent from Merrie Christie over a 44 month period. The facially valid assignment of the net lease gives Merrie Christie the initial standing to pursue its claims regarding the outstanding arrears and the parties’ contentions regarding the validity of the assignment must await trial. Inasmuch as the minimal prima facie requirements for a Yellowstone injunction were met, Merrie Christie is entitled to such relief (see, Golub Corp. v Northeastern Indus. Park, 188 AD2d 729, 730-731). Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.